USCA4 Appeal: 22-4032      Doc: 25         Filed: 09/26/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4032


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        STANLEY CHOATE EAVES, SR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:20-cr-00341-FDW-DCK-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Thomas K. Maher, AMOS TYNDALL, PLLC, Carrboro, North Carolina, for
        Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4032      Doc: 25          Filed: 09/26/2022     Pg: 2 of 3




        PER CURIAM:

               Stanley Choate Eaves, Sr., pled guilty to wire fraud, in violation of 18 U.S.C.

        § 1343. The district court sentenced Eaves to 37 months’ imprisonment. On appeal,

        counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), conceding

        that there are no meritorious issues for appeal but questioning whether the sentence is

        substantively reasonable. Although notified of his right to do so, Eaves has not filed a pro

        se supplemental brief. We affirm the district court’s judgment.

               We review a defendant’s sentence “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under the Gall standard, a

        sentence is reviewed for both procedural and substantive reasonableness. Id. at 51. In

        determining procedural reasonableness, * we consider whether the district court properly

        calculated the defendant’s advisory Sentencing Guidelines range, gave the parties an

        opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

        factors, and sufficiently explained the selected sentence. Id. at 49-51. If a sentence is free

        of “significant procedural error,” then we review it for substantive reasonableness,

        “tak[ing] into account the totality of the circumstances.”        Id. at 51.   We “apply a

        presumption of reasonableness to a sentence within or below a properly calculated

        [G]uidelines range.” United States v. Vinson, 852 F.3d 333, 357 (4th Cir. 2017) (internal

        quotation marks omitted). This “presumption can only be rebutted by showing that the


               *
                Although counsel only questions the sentence’s substantive reasonableness, we are
        obliged to consider its procedural reasonableness first, notwithstanding the fact that this is
        an Anders appeal. See United States v. Provance, 944 F.3d 213, 215, 218 (4th Cir. 2019).

                                                      2
USCA4 Appeal: 22-4032         Doc: 25      Filed: 09/26/2022     Pg: 3 of 3




        sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id. at

        357-58 (internal quotation marks omitted).

               We conclude that the sentence is reasonable. The district court correctly calculated

        the advisory Guidelines range, allowed Eaves the opportunity for allocution, and

        thoroughly explained the selected sentence, emphasizing its concern that Eaves attempted

        to renew his fraudulent scheme after pleading guilty and while he was on bond awaiting

        sentencing.   We further conclude that Eaves cannot overcome the presumption of

        reasonableness accorded his within-Guidelines sentence.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for review. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Eaves, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Eaves requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Eaves.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                     3